Citation Nr: 0630987	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1943 until May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA in conjunction with treatment 
for complaints of dizziness, headaches and related symptoms 
in 1994, subsequently diagnosed as strokes in 2001, nor is it 
shown that the veteran's current stroke residuals resulted 
from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a stroke have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a July 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
law pertaining to assignment of a disability rating and 
effective date in the event of award of the benefit sought.  
However, because the instant decision denies the veteran's 
claim under 38 U.S.C.A. § 1151, no disability rating or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2003 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Such reports also include films 
of  x-rays, CT scans and MRIs performed, as requested in a 
previous Board remand dated in July 2005.  Moreover, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony provided at an August 2004 
hearing before the RO.  The veteran's wife and daughter also 
provided testimony at that time.  The Board has carefully 
reviewed such statements and concludes that they do not 
identify further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that VA 
misdiagnosed complaints of dizziness, imbalance and drooling 
raised in 1992 and 1993.  He further contends that an MRI 
performed in August 1994 indicated multiple strokes and that 
this information was not divulged to him.  He asserts that 
such failure to inform him of these strokes, coupled by the 
failure to timely provide medication to control his strokes, 
resulted in a worsening of his residuals.  

A review of the medical evidence reveals that the veteran was 
treated by VA for complaints of headaches and increased 
flushing episodic diaphoresis beginning in 1991.  An MRI of 
the brain was performed in February 1991, which showed no 
evidence of acoustic neuroma.  

In December 1992, the veteran underwent an EMG study in 
response to complaints of deltoid weakness.  The results were 
normal.  

Next, in November 1993, the veteran underwent a CT scan of 
the brain following complaints of headaches and wooziness.  
The CT scan showed that the ventricles were within normal 
size limits.  There was a focus of decreased attenuation 
about the right central sulcus of Rolando compatible with 
encephalomalacia from a previous infarction.  There was no 
evidence of acute intraparenchymal hemorrhage or subdural 
hematoma.  The tip of the basilar artery was prominent and 
aneurysm could not be excluded.  

In March 1994, a VA neurologic consult revealed continued 
complaints of headaches and dizziness.  It was noted that the 
previous CT scan had been shown to the veteran.  The examiner 
stated that there was absolutely no clinical correlate for 
any stroke involving the right central sulcus, motor or 
sensory deficits.  The diagnosis was probable vertigo, 
peripheral mechanism.  There was no neurologic disease.  The 
examiner also diagnosed asymptomatic focal cortical 
encephalomalacia, not clearly vascular.  It was further 
indicated that the veteran was taking aspirin daily.

An August 1994 MRI of the brain revealed an area of right 
parietal encephalomalacia.  There was no evidence of acoustic 
neuroma.  Subsequent VA treatment records, including dated in 
October 1994, September 1996, and December 1999, continue to 
reflect complaints of dizziness.  

In February 2001, an MRI of the brain was performed.  That 
study revealed bilateral small cerebellar lesions.  It was 
noted that such lesions were present in the prior 1994 MRI, 
but that there was now a larger right cerebellar lesion in an 
area where a smaller lesion had been.    An area of increased 
proton density signal was also noted, which was larger in 
size than it had been in 1994, but which still likely 
represented an area of encephalomalacia secondary to a focal 
infarct.  The impression was multiple cerebellar infarcts 
with slight progression since the prior study.  There was no 
evidence of cerebellopontine angle abnormality or acoustic 
neuroma.  

In April 2001, the veteran was treated at St. John's Hospital 
after experiencing spells involving blackness of vision and 
falling.  He was assessed with near syncopal episodes.  It 
was noted that he was taking a combination of Aspirin and 
Plavix to prevent future strokes.  

The evidence next shows treatment in January 2004 at the 
Health East Care System for a possible cerebrovascular 
accident.  The veteran presented with slurred speech, 
drooling and difficulty with word-finding.  He was diagnosed 
with an embolic infarct.  During the course of treatment, 
aspirin was discontinued and the veteran was started on 
Plavix.  A head CT was conducted, which showed a zone of 
encephalomalacia in the right parietal lobe.  There was no 
definite evidence of acute infarct.  The CT scan was 
otherwise unremarkable.  He was discharged in good condition, 
with mild left weakness and mild slurring of speech.  

Records dated in July 2004 from the VA Medical Center in 
Minneapolis, Minnesota, show another hospitalization for a 
cerebrovascular accident.  He was also diagnosed with patent 
foramen ovale with IAS aneurysm.  A CT scan performed at that 
time showed results consistent with old infracts.  An MRI 
showed a small subacute infarct in the left frontoparietal 
junction.  

Having considered the pertinent evidence, as detailed above, 
the Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 is not appropriate here, for the reasons 
discussed below. 

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the veteran filed his § 1151 claim in 
June 2001.  Accordingly, the post October 1, 1997 version of 
the law and regulation must be applied.  See VAOPGCPREC 40-
97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

The evidence of record here fails to establish a qualifying 
additional disability as contemplated under 38 U.S.C.A. 
§ 1151.  The evidence does not show the veteran's stroke 
residuals to be the result of willful misconduct, and 
therefore this requirement of a qualifying additional 
disability has been satisfied.  However, there is no showing 
that the claimed disability was caused by VA hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility.  In 
fact, the claims file contains a competent opinion finding no 
fault by VA in treatment of the veteran.  Specifically, a VA 
examiner in October 2003 rejected the veteran's contention 
that an August 1994 MRI revealed multiple strokes.  The VA 
examiner reviewed the MRI in question and observed that, 
although there was area of increased T2 signal, it was 
believed to represent encephalomalacia.  He further observed 
that an earlier March 1994 CT scan showed absolutely no 
clinical correlation for any stroke.  The VA examiner in 
October 2003 also noted that, contrary to the veteran's 
assertions, he was shown the diagnostic findings in 1994.  
Indeed, the March 1994 treatment record explicitly stated 
that the CT scan results were shown to the veteran.  

Given the above opinion, the Board is not persuaded by the 
veteran's contentions to the effect that he was not timely 
notified of findings indicative of a stroke.  To the 
contrary, the medical evidence shows that a stroke was not 
clinically apparent until a February 2001 MRI was performed.  
The veteran does not dispute that he was informed of his 
stroke disability at that time.  

The veteran also argued in an October 2003 statement that he 
was not provided the proper medication to treat his stroke 
back in 1994.  Specifically, he noted that he was not 
prescribed Plavix until 2001.  However, as already explained, 
the competent evidence prior to 2001 was not indicative of a 
stroke.  Indeed, a competent medical professional has 
reviewed such records and confirms that the diagnosis of 
encephalomalacia was appropriate prior to the February 2001 
MRI indicating stroke.  Moreover, the VA examiner in October 
2003 noted that the veteran was taking aspirin as early as 
1994.  He commented that, at that time, aspirin was the 
medication prescribed to reduce further stroke risk.  Plavix 
was not available then, and in any event, is typically only 
added to a regimen of aspirin after there is evidence of 
additional strokes on aspirin.  Such evidence arose in 2001, 
and at that time Plavix was appropriately added to the 
veteran's treatment plan.  

The VA examiner in October 2003 reviewed the veteran's claims 
folder and provided a clear rationale in support of his 
conclusions.  As such, his opinion is found to be highly 
probative.  

The veteran believes that his current stroke residuals 
constitute a qualifying additional disability warranting 
compensation under 38 U.S.C.A. § 1151.  Indeed, at his August 
2004 hearing, his accredited representative expressed the 
veteran's contention that the clinical findings in 1994 were 
woefully understated.  (Transcript "T," at 2.)  However, he 
has not been shown to possess the requisite training or 
credentials needed to interpret medical findings.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  By contrast, the 
VA examiner in October 2003 is competent to review the 
diagnostic tests performed in 1994.  He has done so, and 
concluded that such records did not indicate strokes at that 
time.  

Based on the above, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran.  Moreover, it has not been 
shown that any additional disability occurred as a result of 
an event not reasonably forseeable.  For these reasons, a 
grant of compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


